
	
		II
		111th CONGRESS
		2d Session
		S. 3810
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 21, 2010
			Mrs. Gillibrand (for
			 herself and Mr. Cardin) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To restrict participation in offshore oil
		  and gas leasing by a person who engages in any activity for which sanctions may
		  be imposed under section 5 of the Iran Sanctions Act of 1996, to require the
		  lessee under an offshore oil and gas lease to disclose any participation by the
		  lessee in certain energy-related joint ventures, investments, or partnerships
		  located outside Iran, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Gulf Security and Iran Sanctions
			 Enforcement Act.
		2.Restriction on participation in offshore
			 oil and gas leasing
			(a)Certification requirementThe Secretary of the Interior shall—
				(1)include in each lease issued after the date
			 of enactment of this Act that authorizes drilling for oil and gas on the Outer
			 Continental Shelf a provision that requires that—
					(A)the person that is the lessee to certify
			 annually to the Secretary that the person does not engage in any activity for
			 which sanctions may be imposed under section 5 of the Iran Sanctions Act of
			 1996 (50 U.S.C. 1701 note); and
					(B)authorizes the Secretary to cancel the
			 lease if the person fails to make such a certification or makes such a
			 certification that is false; and
					(2)upon determination by the Secretary, in
			 consultation with the Secretary of State and the Secretary of the Treasury,
			 that the person has failed to make a certification required under such
			 provision or made such a certification that is false, shall cancel the
			 lease.
				(b)Disclosure requirementThe Secretary of the Interior shall—
				(1)include in each lease issued after the date
			 of enactment of this Act that authorizes drilling for oil and gas on the Outer
			 Continental Shelf a provision that—
					(A)requires the person that is the lessee to
			 disclose to the Secretary any participation by the person in any energy-related
			 joint venture, investment, or partnership located outside Iran that
			 involves—
						(i)any person whose property and interests in
			 property are blocked pursuant to Executive Order 13224 (66 Fed. Reg. 49079;
			 relating to blocking property and prohibiting transacting with persons who
			 commit, threaten to commit, or support terrorism);
						(ii)any person whose property and interests in
			 property are blocked pursuant to Executive Order 13382 (70 Fed. Reg. 38567;
			 relating to blocking of property of weapons of mass destruction proliferators
			 and their supporters); or
						(iii)any entity listed on appendix A to part 560
			 of title 31, Code of Federal Regulations (relating to the Iranian Transactions
			 Regulations); and
						(B)authorizes the Secretary to cancel the
			 lease if the person fails to make such a disclosure or makes such a disclosure
			 that is false; and
					(2)upon determination by the Secretary, in
			 consultation with the Secretary of State and the Secretary of the Treasury,
			 that the person has failed to make a disclosure required under such provision
			 or made such a disclosure that is false, shall cancel the lease.
				(c)Waiver
				(1)In generalThe Secretary of the Interior may waive the
			 requirement of subsection (a) or (b) (or both) on a case-by-case basis if the
			 Secretary determines and certifies in writing to the appropriate congressional
			 committees that it is in the national interest of the United States to do
			 so.
				(2)Reporting requirementNot later than 120 days after the date of
			 the enactment of this Act and semi-annually thereafter, the Secretary of the
			 Interior shall submit to the appropriate congressional committees a report on
			 waivers granted under paragraph (1).
				(d)Reporting requirementThe Secretary of the Interior shall
			 promptly report to the appropriate congressional committees any cancellation of
			 a lease under this section, including an explanation of the reasons for the
			 cancellation.
			(e)DefinitionsIn this section—
				(1)the term appropriate congressional
			 committees means—
					(A)the Committee on Natural Resources and the
			 Committee on Foreign Affairs of the House of Representatives; and
					(B)the Committee on Energy and Natural
			 Resources and the Committee on Foreign Relations of the Senate; and
					(2)the term person has the
			 meaning given such term in section 14(14) of the Iran Sanctions Act of 1996 (50
			 U.S.C. 1701 note).
				3.SunsetThis Act shall terminate 30 days after the
			 date on which the President certifies to Congress that the Government of
			 Iran—
			(1)has permanently ceased—
				(A)providing support for acts of international
			 terrorism and no longer satisfies the requirements for designation as a state
			 sponsor of terrorism for purposes of section 6(j) of the Export Administration
			 Act of 1979, section 620A of the Foreign Assistance Act of 1961, section 40 of
			 the Arms Export Control Act, or any other provision of law; and
				(B)the pursuit, acquisition, and development
			 of nuclear, biological, and chemical weapons and missiles; and
				(2)poses no significant threat to United
			 States national security, interests, or allies.
			
